Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 16/584,190 filed on 09-26-2019.   Claims 1-3 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,786,264. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/584,190) claim limitations are broader than claims 1-10 of U.S. Patent No. 9,786,264 as shown in the table below.
Instant   Application No. 16/584,190
                       US PAT. 9,786,264
1. Noise cancellation circuitry, comprising: a plurality of inputs, each suitable for having a respective microphone connected thereto, the plurality of inputs being connected together at a summing point to form a summed signal; a buffer amplifier, connected to the summing point to generate an input signal from the summed signal; an inverter, for inverting the input signal; and an output, connected to supply the inverted input signal as an output signal.
1. A cellular telephone handset, comprising: a housing, a loudspeaker mounted within the housing for generating sounds in response to signal, and for directing sound through a loudspeaker aperture to an entry location of a user's ear when the handset is held with the loudspeaker facing the ear, a plurality of microphones positioned to sense ambient noise, a summer, connected to the plurality of microphones for receiving electrical signals generated by the microphones and for forming a summed electrical signal from the received electrical signals, wherein the summed electrical signal represents the ambient noise, noise cancellation circuitry for receiving the summed electrical signal, and for generating a noise cancellation signal, wherein the noise cancellation circuitry is connected to apply the noise cancellation signal to the loudspeaker, wherein an acoustic signal generated by the .



Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
8.          Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amir  (US 2004/0066940) in view of Andrea et al. (US PAT. 5,732,143).   
     Consider Claim 1, Amir teaches noise cancellation circuitry(see fig. 1), comprising: a plurality of inputs(see fig. 1(12, 14)), each suitable for having a respective  a buffer amplifier.
  However,  Andrea  teaches the plurality of inputs being connected together at a summing point(see fig.4(12, 14)) to form a summed signal(see fig. 4(16)); a buffer amplifier(see fig. 4 and col.10, line 39-col. 11, line 7), connected to the summing point to generate an input signal from the summed signal; an inverter(see fig. 4(17)), for inverting the input signal; and an output, connected to supply the inverted input signal as an output signal (see figs. 4, 5 col. 15, line 16-col. 16, line 67).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Andrea in the invention of Amir by incorporating the method provides adjustments to the gain/or and phase of a noise signal for canceling the noise component detected, within an acoustical waveguide to produce a quiet zone for the desired audio speech to be transmitted.
       Consider Claims 2-3, Amir as modified by Andrea teach Noise cancellation circuitry further comprising an adjustable gain stage, for controlling a gain of the noise cancellation circuitry (In Andrea, see figs. 4, 5 col. 15, line 16-col. 16, line 67); and Noise cancellation circuitry further comprising a plurality of integrated microphones(In Andrea, see figs. 1-6C col. 15, line 16-col. 16, line 67).
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Engle et al. (US 2009/0046868) is cited to show other related AMBIENT NOISE REDUCTION ARRANGEMENTS.

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-29-2021